11 DREW, J.,
dissenting with written reasons.
I respectfully dissent.
The defendant has never alleged that she did not know what her maximum exposure was under the burglary statute nor that knowing the maximum possible sentence might have caused her not to enter a guilty plea.
During the sentencing process, but before actual imposition of the sentence, the trial judge did tell her the maximum possible penalty. Neither the defendant nor her counsel made an objection.
While La.C.Cr.P. art. 556.1 mandates that defendants be informed of the maximum possible sentence, Art. 556.1 contains no sanction for lack of compliance. Therefore, this omission is merely harmless error.
Since defendant has neither complained nor shown she was prejudiced by the trial court’s omission, the guilty plea and prison sentence of this fourth-time offender should not be disturbed.